Judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting the defendant of the crime of unlawfully admitting a child under sixteen years of age to a poolroom, modified on the facts by reducing the sentence to a fine of fifty dollars or ten days in the City prison. As thus modified, the judgment is affirmed. Under the circumstances disclosed by the record, the sentence was excessive. Close, P. J., Hagarty, Johnston and Lewis, JJ., concur; Adel, J., dissents and votes to affirm without modification, with the following memorandum: While this court possesses the power to modify the sentence, it is my opinion that under the facts in this case the discretion of the sentencing court should not be disturbed.